           Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                    Case No: 18-CR-485 (LAP)

                          -against-

MOSHE BENENFELD,

                                             Defendant.
-------------------------------------------------------------------------x




                REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
                 OF DEFENDANT MOSHE BENENFELD’S MOTION FOR
               COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)




                                                              TWERSKY PLLC
                                                              747 Third Avenue, 32nd Floor
                                                              New York, New York 10017
                                                              (212) 425-0149

                                                              Attorneys for Defendant Moshe Benenfeld




Of Counsel:
      Aaron Twersky, Esq.
      Jason Lowe, Esq.
      Ilana Neufeld, Esq.
        Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 2 of 20



                                              TABLE OF CONTENTS

BACKGROUND AND FACTS ...................................................................................... 2

     A. Updated COVID-19 Statistics................................................................................ 2

     B. Moshe Benenfeld’s Severe Medical Issues............................................................ 3

     C. The Second Attorney General Memorandum ........................................................ 4

     D. Benenfeld’s Home Confinement Plan ................................................................... 6

ARGUMENT .................................................................................................................... 8

POINT I

EXHAUSTION OF ADMINISTRATIVE REMEDIES
UNDER 18 U.S.C. § 3582 (c)(1)(A) IS WAIVED BECAUSE
OF THE URGENT RISK OF FATAL INFECTION ................................................... 8

POINT II

THIS COURT HAS AUTHORITY TO RESENTENCE
BENENFELD UNDER 18 U.S.C. § 3582(c)(1)(A)(i) FOR
THE “EXTRAORDINARY AND COMPELLING REASONS”
CREATED BY THE COVID-19 PANDEMIC AND PRISON CONDITIONS
WHICH PREVENT SELF-CARE FOR A HIGH RISK PATIENT ........................ 12

CONCLUSION .............................................................................................................. 16
           Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 3 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                      Case No: 18-CR-485 (LAP)

                          -against-

MOSHE BENENFELD,

                                             Defendant.
-------------------------------------------------------------------------x

                REPY MEMORANDUM OF LAW IN FURTHER SUPPORT
                 OF DEFENDANT MOSHE BENENFELD’S MOTION FOR
               COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)

         Defendant Moshe Benenfeld (“Benenfeld”), by and through his counsel of record,

Twersky PLLC, submits this reply memorandum of law in further support of his Motion for

Compassionate Release (the “Motion”). It is undisputed that since the Motion’s filing on April

3, 2020, the COVID-19 pandemic has only grown stronger and fiercer. It is also undisputed that

Moshe Benenfeld suffers from a host of very serious medical issues which leave him immune-

compromised and in the class of people who would very likely die if they were to contract

COVID-19.1 In light of the numerous updates since the Motion’s filing, enumerated below, and

for all the reasons stated in the Motion, Benenfeld respectfully requests that the Court grant the

Motion under 18 U.S.C. § 3582(c)(1)(A) and order the remainder of his sentence to be served

under home confinement and incarceration, with the strict confinement plan detailed below in

place.



1
          See Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) – United States,
February 12-March 16, 2020, Centers for Disease Control and Prevention Report, available at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm (Data from China have indicated that older adults,
particularly those with serious underlying health conditions, are at higher risk for severe COVID-19 associated
illness and death than are younger persons (emphasis added).

                                                         1
           Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 4 of 20



                                     BACKGROUND AND FACTS

    A. Updated COVID-19 Statistics

        Since this Motion was filed on April 3, 2020, the COVID-19 pandemic has not slowed

down and has only worsened. As of April 8, 2020 at 8:17 am, “[t]he coronavirus pandemic has

sickened more than 1.4 million people, according to official counts . . . [and] at least 83,000

people have died” worldwide.2 In the United States, 397,754 cases have been reported, with

12,956 deaths.3 In Massachusetts, as of April 7, 2020, there have been 15,202 positive cases of

COVID-19 and 356 deaths. Middlesex County, where FMC Devens (“Devens”) is located, has

the highest amount of COVID-19 cases of any county in Massachusetts, with 3,187.4

        The dangers of being in prison during a worldwide pandemic are well documented and

will not be repeated here.5 However, what does bear repeating is that Moshe Benenfeld, a 51

year old man who suffers from a host of medical conditions and is currently incarcerated, is

extremely vulnerable to the COVID-19 pandemic and may die if he contracts the deadly virus.

It is not hyperbole to state that Benenfeld has a high likelihood of contracting COVID-19 in




2
          See Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times, available at
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (updated regularly).
3
          See id.
4
          See COVID-19 cases in Massachusetts, available at https://www.mass.gov/info-details/covid-19-cases-
quarantine-and-monitoring (updated daily).
5
          See Barbara Bradley Hagerty, Innocent Prisoners Are Going to Die of the Coronavirus, The Atlantic
(March 31, 2020), available at https://www.theatlantic.com/ideas/archive/2020/03/americas-innocent-prisoners-are-
going-die-there/609133/; see also Nicole Wetsman, Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The
Verge (March 7, 2020), available at https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-
outbreak-covid-19-flu-soap; see also Michael Kaste, Prisons and Jails Worry About Becoming Coronavirus
‘Incubators,’” NPR (March 13, 2020), available at https://www.npr.org/2020/03/13/815002735/prisons-and-
jailsworry-about-becoming-coronavirus-incubators; see also Peter Wagner & Emily Widra, No Need to Wait For
Pandemics: The Public Health Case for Criminal Justice Reform, Prison Policy Initiative (March 6, 2020), available
at https://www.prisonpolicy.org/blog/2020/03/06/pandemic; see also An Epicenter of the Pandemic Will Be Jails
and Prisons, If Inaction Continues, The New York Times (March 16, 2020), available at
https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html; see also Joseph A. Bick, Infection Control
in Jails and Prisons, Clinical Infectious Diseases 45(8): 1047-1055 (2007), available at
https://academic.oup.com/cid/article/45/8/1047/344842.


                                                        2
           Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 5 of 20



prison. In fact, every day, more and more federal inmates in the custody of the Federal Bureau

of Prisons (“BOP”) test positive for COVID-19. In fact, the number of COVID-19 cases in BOP

institutions is “rising exponentially, at a pace far surpassing the U.S. population at large” and

increasing at a much steeper rate much quicker than the general population overall – as of April

7, 2020, 15550% vs. 1963%.6 This means that an inmate in a BOP facility is much more likely

to contract COVID-19 than an individual not incarcerated.

        As of April 7, 2020, there are 241 inmates and 73 staff members in the BOP system who

have tested positive for COVID-19, with at least 8 deaths.7 However, “because testing has been

grossly insufficient [within the BOP,] these numbers are almost certainly an undercount.”8 As of

April 5, 2020, there have been 39 COVID-19 cases within the Massachusetts Department of

Correction facilities, where there have been at least 3 inmate deaths.9

    B. Moshe Benenfeld’s Severe Medical Issues

        Benenfeld’s multiple health issues are well documented and will not be repeated at length

again here. However, the Court is reminded that Moshe Benenfeld is severely immuno-

compromised as a result of his many medical diagnoses, including a severe bladder condition,

bladder cancer (which necessitated the removal of his bladder), small fiber nerve neuropathy (a

nerve condition that attacks the hands and legs), multisystem atrophy and paresthesia and




6
           See Lisa Freeland, David Patton and Jon Sands, We’ll see many more covid-19 deaths in prisons if Barr
and Congress don’t act now, The Washington Post (April 6, 2020), available at https://www.washingtonpost.com
/opinions/2020/04/06/covid-19s-threat-prisons-argues-releasing-at-risk-offenders/; see also Chart, Percentage of
Increase of Infected BOP People (Inmates and Staff) Since 3/20/2020 and Chart, Percentage of Infected People
Since 3/20/2020 (updated daily), available at https://federaldefendersny.org/.
7
           See COVID-19 Tested Positive Cases, available at https://www.bop.gov/coronavirus/ (updated daily).
8
           See Lisa Freeland, David Patton and Jon Sands, We’ll see many more covid-19 deaths in prisons if Barr
and Congress don’t act now, The Washington Post (April 6, 2020), available at https://www.washingtonpost.com
/opinions/2020/04/06/covid-19s-threat-prisons-argues-releasing-at-risk-offenders/.
9
           See Arianna McNeil, Third Mass. inmate with COVID-19 dies; stricter social distancing to be enforced at
all facilities, Boston.com (April 5, 2020), available at https://www.boston.com/news/local-news/2020/04/05/third-
inmate-dies-massachusetts-coronavirus.

                                                         3
           Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 6 of 20



tremors of his hands and legs. Benenfeld has also been treated for recurrent multidrug resistant

bacteria numerous times and is wheel-chair bound.

         Benenfeld’s primary care internist, Dr. Jacqueline M. Mayo writes, “I am very concerned

about [Benenfeld] being incarcerated during the COVID-19 pandemic, as he is at very high risk

of serious complications and mortality were he to contract this illness . . . The crowded and

unsanitary conditions of prison put Mr. Benenfeld at high risk at all times, and during the

COVID-19 crisis his risk of very serious complication including death is unacceptably high.”

See Exhibit A to the Declaration of Aaron Twersky, Esq. (“Twersky Decl.”) Letter from Dr.

Jacqueline M. Mayo, dated April 3, 2020 (emphasis added). As Dr. Mayo states, given

Benenfeld’s serious medical conditions, when (and not if) the COVID-19 virus spreads

through Devens, it is more likely than not that he will not survive.

         In sentencing Moshe Benenfeld to 63 months in prison, this Court did not intend to

impose a death sentence on him. However, because of his extreme medical diagnosis and

conditions, coupled with the unthinkable spread of a global pandemic that is killing people with

pre-existing medical conditions at alarming rates, Moshe Benenfeld faces a serious risk of dying

in prison if infected with COVID-19.10

     C. The Second Attorney General Memorandum

         Since Benenfeld filed this Motion, the Office of the Attorney General has issued a

second, updated Memorandum to the Director of the Bureau of Prisons, titled “Increasing Use of

Home Confinement at Institutions Most Affected by COVID-19,” dated April 3, 2020 (the




10
         See Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) – United States,
February 12-March 16, 2020, CDC Report, available at https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm
(“Data from China have indicated that older adults, particularly those with serious underlying health conditions, are
at higher risk for severe COVID-19–associated illness and death than are younger persons”) (emphasis added).


                                                         4
         Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 7 of 20



“Second AG Memo”). See Exhibit B to the Twersky Decl., Second AG Memo.

       In the Second AG Memo, Attorney General William P. Barr himself acknowledges the

“significant levels of infection [of COVID-19] at several of our [BOP] facilities.” See Exhibit B,

Second AG Memo, p. 1. Attorney General Barr goes on to state that “the CARES Act now

authorizes me to expand the cohort of inmates who can be considered for home release upon my

finding that emergency conditions are materially affecting the functioning of the Bureau of

Prisons. I hereby make that finding and direct that, as detailed below, you give priority in

implementing these new standards to the most vulnerable inmates.” See Exhibit B, Second AG

Memo, p. 1. (emphasis added). It is patently clear that Moshe Benenfeld falls squarely into this

category of “most vulnerable inmates.”

       Attorney General Barr continues,

       I am therefore directing you to immediately review all inmates who have
       COVID-19 risk factors, as established by the CDC . . . your review should
       include all at-risk inmates-not only those who were previously eligible for
       transfer. For all inmates whom you deem suitable candidates for home
       confinement, you are directed to immediately process them for transfer and then
       immediately transfer them following a 14-day quarantine at an appropriate BOP
       facility, or, in appropriate cases subject to your case-by-case discretion, in the
       residence to which the inmate is being transferred . . . Your assessment of these
       inmates should thus be guided by the factors in my March 26 Memorandum,
       understanding, though, that inmates with a suitable confinement plan will
       generally be appropriate candidates for home confinement rather than
       continued detention at institutions in which COVID-19 is materially affecting
       their operations.

See Exhibit B, Second AG Memo, p. 2 (emphasis added). According to the Second AG Memo,

it is clear that Benenfeld is an at-risk inmate who should be immediately released on home

confinement. It is also appropriate in this case to immediately transfer him to the residence

where he will be confined to and not quarantine him within the BOP. Given his medical

conditions, Benenfeld’s confinement plan consists of living in an apartment attached to his



                                                5
         Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 8 of 20



daughter’s home, alone and in complete isolation. His full confinement plan is explained below.

       The Second AG Memo also “recognizes that BOP has limited resources to monitor

inmates on home confinement” and that the U.S. Probation Office faces similar challenges. See

Exhibit B, Second AG Memo, p. 2. However, Attorney General Barr still orders the immediate

transfer of “inmates to home confinement even if electronic monitoring is not available, so long

as BOP determines in every such instance that doing so is appropriate and consistent with our

obligation to protect public safety.” Id. In other words, even if electronic G.P.S. monitoring is

not available, that fact should not be an impediment or deterrent to the release and transfer of

non-violent offenders, like Moshe Benenfeld. Benenfeld is a non-violent, first time offender and

is certainly not a danger to the public, especially in light of the fact that he is wheelchair bound.

       Attorney General Barr concludes, “Given the speed with which this disease has spread

through the general public, it is clear that time is of the essence. Please implement this

Memorandum as quickly as possible and keep me closely apprised of your progress.” See

Exhibit B, Second AG Memo, p. 2 (emphasis added).

       Based upon the Attorney General’s guidance and directives, under both the first and

Second AG Memos, Moshe Benenfeld should be released from Devens and transferred to

home confinement immediately. He is a “vulnerable inmate” and has multiple COVID-19 risk

factors, which have been extensively documented. His confinement plan (below) is suitable and

will accomplish the goal of the Attorney General, to “not inadvertently contribute to the spread

of COVID-19.” See Exhibit B, Second AG Memo, p. 2 (emphasis added). This Motion must be

granted and Benenfeld must be released to home confinement. It will save his life.

   D. Benenfeld’s Home Confinement Plan

       Upon release from Devens to home confinement, Benenfeld will be picked up by his



                                                  6
         Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 9 of 20



daughter, Rochella Treitel (“Rochella”), and driven directly to her home located at 19 Valley

Lane North, Valley Stream, New York 11581. Rochella’s home has a completely separate

apartment (mother/daughter setup) already built and equipped for Benenfeld, which includes a

handicap accessible ramp for Benenfeld’s wheelchair and direct access to the street. For the car

ride, Rochella will provide Benenfeld with an N-95 mask and other personal protective

equipment (PPE), which she will be wearing as well. Benenfeld will be driven straight to this

apartment, where he will live alone, with no outside interaction.

       This arrangement is perhaps the most sterile and safe situation possible for Benenfeld to

survive this pandemic, as Rochella has been in complete isolation and quarantine since March

12, 2020. As stated above, she also has medical grade PPE and N-95 masks. Most significantly,

Rochella is a licensed Registered Nurse who understands how to protect herself and Benenfeld

while tending to Benenfeld’s medical needs. This is the sort of arrangement Attorney General

Barr was referring to as “a suitable confinement plan.” See Exhibit B, Second AG Memo, p. 2.

It is clear that Benenfeld’s home confinement plan is “suitable” and he must be released to home

confinement immediately.

       Benenfeld’s home confinement plan will keep him much safer from COVID-19 than if he

were to stay at Devens in the midst of the pandemic. As Chief Judge Colleen McMahon just

stated on April 2, 2020, in granting another inmate’s motion for compassionate release from

Devens, “[t]his environment will be significantly better than Devens FMC, where despite the

BOP’s best efforts, [defendant] Mr. Resnick is constantly at risk from contamination both

from within and without the prison walls, and where access to PPE for inmates is essentially

non-existent.” United States v. Resnick, 14 Cr. 810 (CM), 2020 WL 1651508, at *8 (S.D.N.Y.

April 2, 2020) (emphasis added). In that case, Chief Judge McMahon granted the defendant



                                                7
          Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 10 of 20



Resnick’s motion for compassionate release, where his confinement plan was very similar to

Benenfeld’s.11 See United States v. Resnick, 14 Cr. 810 (CM), 2020 WL 1651508, at *7-8.

Benenfeld is within the category of people for whom protective masks and other PPE gear is a

necessity during the COVID-19 pandemic. If the BOP cannot supply Benenfeld with these

necessary, life-saving protections while he is in their custody, Benenfeld must be released to

home confinement, where Rochella Treitel can.

                                                 ARGUMENT

                                                    POINT I

     EXHAUSTION OF ADMINISTRATIVE REMEDIES UNDER 18 U.S.C. § 3582(c)(1)(A)
         IS WAIVED BECAUSE OF THE URGENT RISK OF FATAL INFECTION

         In its opposition, the Government argues the Benenfeld’s Motion for Compassionate

Relief should be denied without prejudice on the grounds that he has not exhausted all of his

administrative remedies. The primary support brought for this argument are nonbinding cases

from outside the Second Circuit and the Government’s assertion that the Second Circuit cases

Perez and Colvin, which ruled in similar circumstances that exhaustion is waived, are wrong.

         The Government attempts to convince the Court of its position by stating the “vast

majority of district courts have required exhaustion despite COVID-19 claims.” Despite this

being a major basis for the Government’s argument, it is quite simply wrong. The Government

fails to note the many cases around the country that have waived exhaustion for one reason or

another and granted immediate release. See United States v. Wilson Perez, No. 17 Cr. 513




11
          “Resnick’s proposed release plan provides that: Mr. Resnick’s wife Amy, who lives a little over an hour
from the facility, would pick Resnick up in her car. She would provide him with an N-95 mask (and will wear the
same herself), as well as other personal protective equipment (PPE) to cover him completely during the journey to
her apartment. Resnick would reside with his wife in their two bedrooms and two bathroom apartment: allowing
Resnick to fulfill a decontamination protocol upon arrival, and complete a period of self-quarantine.” See United
States v. Resnick, supra, 14 Cr. 810 (CM), 2020 WL 1651508, at *1-2.

                                                         8
        Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 11 of 20



(AT), 2020 WL 1546422, at * 3 (S.D.N.Y. Apr. 1, 2020) (granting release based on health issues

and finding court could waive exhaustion requirement; government did not object based on

defendant’s medical conditions); see also United States v. Eli Dana, No. 14 Cr. 405 (JMF), ECF

Docket No. 108 (S.D.N.Y. Mar. 31, 2020) (granting compassionate release motion without

exhaustion of administrative remedies, where government consented); see also United States v.

Jose Maria Marin, No. 15 Cr. 252 (PKC), ECF Docket No. 1325-1326 (E.D.N.Y. Mar. 30, 2020)

(waiving exhaustion requirement and granting compassionate release to defendant based on

special risks he faced from COVID-19); see also United States v. Anton Jepsen No. 3 19 Cv.

00073 (VLB), 2020 WL 1640232, at *3 (D. Conn. Apr. 1, 2020) (finding exhaustion due to not

being in a BOP facility and granting release); see also United States v. Pedro Muniz, No. 09 Cr.

199, ECF Docket No. 578 (S.D. Tex. Mar. 30, 2020) (granting compassionate release based on

health conditions that made inmate susceptible to COVID-19; inmate had pending application, so

had exhausted administrative process); see also United States v. Samuel H. Powell, No. 94 Cr.

316 (ESH), ECF Docket No. 97 (D.D.C. Mar. 27, 2020) (granting compassionate release for 55

year old defendant with respiratory problems in light of COVID-19 outbreak, without waiting for

30 days or other exhaustion of administrative remedies through the BOP); see also see also

United States v. Teresa Ann Gonzalez, No. 18 Cr. 232 (TOR), ECF Docket No. 834 (E.D. Wa.

Mar. 25, 2020) (waiving any further exhaustion attempts as futile and granting compassionate

release based on defendant’s health issues and COVID-19 pandemic); see also United States v.

Agustin Francisco Huneeus, No. 19 Cr. 10117 (IT), ECF Docket No. 642 (D. Mass. Mar. 17,

2020) (granting defendant’s emergency motion based on COVID-19).

       However, the Government also completely ignores the more relevant subset of cases,

which have been decided within the Second Circuit. These cases overwhelmingly support two



                                                9
          Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 12 of 20



different courses of action, neither of which the Government even mentions. The first subset of

cases include the Perez and Colvin cases, which were both discussed in Benenfeld’s initial

moving papers. The reasoning in those cases, that exhaustion would be futile because the undue

delay would result in health consequences, has now been adopted by yet another Second Circuit

case. In United States v. Morris Zukerman, Judge Analisa Torres noted that “even a few weeks’

delay carries the risk of catastrophic health consequences for Zukerman,” deemed the exhaustion

requirement waived and granted Zuckerman’s motion for compassionate release. United States

v. Morris Zukerman, No. 16 Cr. 194 (AT), 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020).

The same is true here. As the world is aware of at this point, the spread of COVID-19 is

exponential and is spreading through the BOP even quicker than through the general

population.12 In just a few short weeks or even days, it could lead to catastrophic health

consequences for Moshe Benenfeld or even death.

        The second significant way courts in the Second Circuit have been addressing the

exhaustion requirement is by demanding the BOP give answers and make decisions on the

applications filed by prisoners. For instance, in United States v. Gross, on April 6, 2020, the

Court issued an order stating,

        The Court expects BOP to be able to finally resolve Mr. Gross’s request by April
        9, 2020 – one week after the Warden at USP Canaan confirmed receipt of his
        request . . . Under such circumstances, 30 days is anything but ‘exceptionally
        quick’ – indeed, each day, perhaps each hour, that elapses ‘threatens incarcerated
        defendants with greater peril.’

United States v. Gross, 1:15 Cr. 00769, 2020 WL 1673244, at *3 (S.D.N.Y. Apr. 6, 2020);




12
         See Lisa Freeland, David Patton and Jon Sands, We’ll see many more covid-19 deaths in prisons if Barr
and Congress don’t act now, The Washington Post (April 6, 2020), available at https://www.washingtonpost.com
/opinions/2020/04/06/covid-19s-threat-prisons-argues-releasing-at-risk-offenders/; see also Chart, Percentage of
Increase of Infected BOP People (Inmates and Staff) Since 3/20/2020 and Chart, Percentage of Infected People
Since 3/20/2020 (updated daily), available at https://federaldefendersny.org/.

                                                        10
        Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 13 of 20



quoting United States v. Russo, No. 16 Cr. 441 (LJL), ECF Docket No. 54 at 5 (S.D.N.Y. Apr. 3,

2020) (where the Court also demanded answers from BOP regarding the defendant’s application

to the warden for compassionate relief). “Requiring defendants to await the lapse of the full 30

days from receipt of their requests by the wardens of their facilities may pervert congressional

intent by transforming the 30-day rule into an obstacle – rather than an accelerant – to judicial

review, and result in irreparable harm to defendants.” United States v. Gross, supra, 2020 WL

1673244, at *3 (internal citations omitted); see also United States v. Russo, supra, No. 16 Cr.

441 (LJL), ECF Docket No. 54 at 5; see also United States v. Nkanga Nkanga, 18 Cr. 713 (JMF),

ECF Docket No. 104 at 2 (S.D.N.Y. Apr. 3, 2020); see also United States v. William Knox, 15

Cr. 445 (PAE), ECF Docket No. 1078 (S.D.N.Y.) (after receiving motion for compassionate

release on April 2, 2020 the Court demanded a statement from the BOP by April 6, 2020 as to

when a decision would be made and indicated that April 10 was the deadline for such a

decision); see also United States v. Park, 16 Cr. 00473, ECF Docket No. 104 (S.D.N.Y.) (on

April 7, 2020, the Court demanded an answer from BOP by April 10, 2020 on what their

determination is on compassionate release noting “If the Government notifies the Court that the

BOP has not made a final determination by April 10, the Court will promptly consider Ms.

Park’s motion, including her exhaustion arguments, at that time”); see also United States v.

Jasper, 18 Cr. 00390, ECF Docker Nos. 439-441 (S.D.N.Y.) (on April 4, 2020, the Court

demanded an opposition be filed by April 7, 2020 and demanded to know, if the Government

raises exhaustion in opposition, why the Government raised it in this case but not in other recent

cases, including what the distinctions between the cases are. Under such circumstances, the

Government did not oppose defendant’s motion and defendant was ordered released); see also

United States v. Sezanayev, 1:17 Cr. 00262 (LGS) (S.D.N.Y.) (on April 3, 2020, the Court issued



                                                 11
        Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 14 of 20



an order demanding a decision from the BOP by April 7, 2020 on the defendant’s administrative

application); see also Chun v. Edge, 20 Cv. 1590 (RPK) (E.D.N.Y.) (where the Court required

the BOP to give an update by April 7, 2020 as to whether an administrative decision had been

reached and if not, advise the Court when final decisions will be reached).

       Thus, even if this Court does not follow the precedent and hold like the other Second

Circuit courts held in Perez, Colvin and Zukerman, this Court should still follow the other line of

cases in the Second Circuit and force the BOP to give an answer to Benenfeld’s request this

week. If the Court were to give the BOP until April 10, 2020, to provide a firm answer and

decision on Benenfeld’s application filed with the Warden of Devens, that would be a full two

weeks since his application was filed, on March 27, 2020. That time is actually double the time

given to the BOP to provide an answer in the Gross case. If the Court does not find that

exhaustion is futile, by forcing a response from the BOP, the Court can essentially moot the

exhaustion argument that the Government raises.

                                            POINT II

      THIS COURT HAS AUTHORITY TO RESENTENCE BENENFELD
    UNDER 18 U.S.C. § 3582(c)(1)(A)(i) FOR THE “EXTRAORDINARY AND
COMPELLING REASONS” CREATED BY THE COVID-19 PANDEMIC AND PRISON
  CONDITIONS WHICH PREVENT SELF-CARE FOR A HIGH-RISK PATIENT

       Under 18 USC § 3582(c), Courts are authorized to consider a defendant’s motion, even if

the BOP opposes it, and order resentencing or modification if it finds that “extraordinary and

compelling reasons” warrant a reduction and such a reduction is consistent with the Section

3553(a) factors. See 18 USC § 3582(c). The Government cites one single, unreported order in

United States v. Credidio, 19 Cr 111 (PAE) (S.D.N.Y. Mar. 30, 2020) as to why Moshe

Benenfeld cannot show extraordinary and compelling reasons under the 3553(a) factors.

However, once again, the Government misses its mark and Credidio can be distinguished.

                                                12
        Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 15 of 20



       The order which the Government relies on in Credidio can be found in that case at ECF

Docket No. 62. In that order, the Court asked the parties whether it could order a release during

the pendency of the COVID-19 pandemic. In response, the defendant raised a habeas argument

as to why the Court would have the power to grant a temporary release. The order at ECF

Docket No. 66 address that habeas argument, not the 3553(a) factors. Nevertheless, the original

application seeking compassionate release in Credidio does not note the specific health factors

that Benenfeld has identified regarding his vulnerability to COVID-19.

       In addition, in Benenfeld’s application, as opposed to Credidio, it is clear that the

conditions of Devens are dangerous to Benenfeld. Benenfeld shares a room with three others,

living in close proximity to each other. All four share one bathroom. The inmates are not

allowed to leave their unit unless an officer escorts them off, forcing many people to crowd into

smaller spaces. Medical visits to the clinic, which Benenfeld used to have several times per

week, are now suspended and a nurse occasionally comes to him to change his ostomy bag at his

bedside, which is completely unhygienic.

       These factors were not highlighted in the Credidio application. However, these factors

are considered to be important in other, actually reported, Second Circuit cases regarding

compassionate release due to COVID-19. For instance, in United States v. Morris Zuckerman,

the Court noted many of the factors which Benenfeld has demonstrated – mainly the severe

health issues of the defendant and the fast spread of COVID-19 – and granted compassionate

release, noting “[t]he severity of Zukerman’s conduct remains unchanged. What has changed,

however, is the environment where Zukerman is serving his sentence. When the Court

sentenced Zukerman, the Court did not intend for that sentence to ‘include incurring a great

and unforeseen risk of severe illness or death’ brought on by a global pandemic.” United



                                                13
          Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 16 of 20



States v. Morris Zuckerman, No. 16 Cr. 194 (AT), 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3,

2020).

         Similarly, in United States v. Resnick, Chief Judge McMahon noted that the defendant

had severe documented medical problems making him vulnerable to COVID-19. See United

States v. Resnick, No. 12 Cr. 0152 (CM), 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020). In

Resnick, the defendant was being held at Devens, the same facility that Benenfeld is being held

at. Chief Judge McMahon noted that there are many “limitations in a prison environment (even

a prison medical center) on practicing the hygienic and social distancing techniques that the

Center for Disease Control has put in place to prevent rapid transmission.” United States v.

Resnick, supra, 2020 WL 1651508, at *6 (emphasis added). Based on these considerations, the

Court found that the defendant had shown extraordinary and compelling reasons to warrant

release. United States v. Resnick, supra, 2020 WL 1651508, at *7; see also United States v.

Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27, 2020)

(“Defendant’s compromised immune system, taken in concert with the COVID-19 public health

crisis, constitutes an extraordinary and compelling reason to modify to Defendant’s sentence on

the grounds that he is suffering from a serious medical condition that substantially diminishes his

ability to provide self-care within the environment of the RCC.” The court also noted that, like

here, the defendant was not a danger to the public).

         It goes without saying that Benenfeld meets other factors frequently mentioned in Second

Circuit cases finding extraordinary and compelling reasons warranting release, namely that

Benenfeld is a first time, non-violent offender who presents no risk to the public. United States

v. Resnick, supra, 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020) (granting release to

defendant who was a first time, non-violent offender); see also United States v. Campagna, 2020



                                                14
         Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 17 of 20



WL 1489829, supra, at *1 (noting defendant was not a danger to the public in granting release);

see also United States v. Daniel Hernandez, No. 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (finding defendant to no longer be a danger to the community and

granting release).

       It should be stressed that Moshe Benenfeld is not requesting to be let off from his

sentence, nor is he denying the severity of his conduct. The Court in United States v. Daniel

Hernandez observed that “the conditions of Mr. Hernandez’s forthcoming home confinement

will meaningfully restrict his freedom of movement.” United States v. Daniel Hernandez, 2020

WL 1684062, supra, at *3 (S.D.N.Y. Apr. 2, 2020). Benenfeld will similarly continue to have

his freedom of movement meaningfully restricted. This is on top of the severe consequences he

has already faced – including his bar from working at any FDIC insured institution. However,

the changing environment due to COVID-19 would essentially sentence Benenfeld to death if he

remains in a federal prison. If his sentence is modified to home confinement, Benenfeld will

continue to face the consequences of his crime while being able to protect himself from the

serious health risk posed by COVID-19.

       In summary, as is outlined in detail in the original moving papers, Moshe Benenfeld has

clearly met the standard for extraordinary and compelling reasons to be released to home

confinement due to the COVD-19 pandemic and this Motion should therefore be granted. The

Government does not contradict Benenfeld’s severe health issues, which essentially mean that if

he contracts COVID-19, which is more likely than not while in prison, he will suffer very

catastrophic health consequences, including likely death. The Government presents no proof

from someone with personal knowledge that Devens can adequately protect Benenfeld from

COVID-19, while Chief Judge McMahon in the Resnick case firmly dispelled any notion that



                                               15
           Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 18 of 20



Devens can protect a vulnerable individual from COVID-19. The Government similarly does

not dispute that Benenfeld is a first time, non-violent offender who poses no risk to the public

and who was not held during the pendency of his case prior to his surrender. Finally, the

Government does not contradict that, though Benenfeld’s conduct was severe, the circumstances

of confinement have drastically changed and that even with a modification of his sentence,

Benenfeld has already faced severe consequences and that home confinement meaningfully

restricts his freedom so that he will continue to face severe consequence as he serves out his

sentence. Therefore, it is clear that Moshe Benenfeld has satisfied the extraordinary and

compelling reasons factors of Section 3553(a) as have been analyzed by recent cases in the

Second Circuit dealing with the COVID-19 outbreak.

                                         CONCLUSION

          WHEREFORE, for the foregoing reasons, I respectfully request that the Court: a) grant

Defendant Moshe Benenfeld’s Motion for Compassionate Release, pursuant to 18 U.S.C.A. §

3582(C)(1)(A)(i), in its entirety; b) issue an Order reducing and modifying Benenfeld’s sentence

to time served with an extended period of supervised release of 4 years and 3 months (to cover

the unserved portion of his prison term), with a condition of home incarceration and confinement

and G.P.S. monitoring; and c) grant such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       April 8, 2020

                                                     TWERSKY PLLC


                                              By:    ______________________________
                                                     Aaron Twersky, Esq.
                                                     Jason Lowe, Esq.
                                                     Ilana Neufeld, Esq.

                                                16
Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 19 of 20



                                   747 Third Avenue, 32nd Floor
                                   New York, New York 10017
                                   (212) 425-0149
                                   atwersky@twerskylaw.com (email)
                                   jlowe@twerskylaw.com (email)
                                   ineufeld@twerskylaw.com (email)

                                   Attorneys for Defendant
                                   Moshe Benenfeld




                              17
          Case 1:18-cr-00485-LAP Document 57 Filed 04/08/20 Page 20 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                    Case No: 18-CR-485 (LAP)

                          -against-

MOSHE BENENFELD,

                                             Defendant.
-------------------------------------------------------------------------x




                REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
                 OF DEFENDANT MOSHE BENENFELD’S MOTION FOR
               COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)




                                            TWERSKY PLLC
                                       747 Third Avenue, 32nd Floor
                                        New York, New York 10017
                                             (212) 425-0149


                                 Attorneys for Defendant Moshe Benenfeld
